Citation Nr: 1020024	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from May 1992 to September 
2006.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Department of Veterans Affairs (VA) RO in Albuquerque, New 
Mexico.    

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's claim.  
So, regrettably, this claim is being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The Board acknowledges that the Veteran was provided with a 
VA examination in connection with his claim of entitlement to 
service connection for a disability manifested by headaches 
in November 2006.  However, the Board notes that the 
examination report does not address whether the Veteran's 
headaches, diagnosed as ice pick headaches, are related to 
his military service.  As a result, an additional VA 
examination would be useful in evaluating the appeal.  

In this regard, the Board notes that the Veteran alleges that 
his headaches are related to his military service.  In 
particular, the Veteran asserts that his current headaches 
are related to his in-service treatment for headaches.  
Service treatment records confirm treatment for sharp 
shooting headaches in January 2005 and that a history of 
episodic cluster headaches was noted in December 2005.  
Likewise, a June 2006 service treatment record indicates that 
the Veteran was treated for a migraine headache.  
Nevertheless, the November 2006 VA examiner found that the 
Veteran's headaches, as described were consistent with 
icepick headaches and not cluster or migraine headaches, 
suggestive of visual scotoma.   Unfortunately, the VA 
examiner does not address whether the Veteran's headaches, 
variously diagnosed, are related to his military service, 
including any headaches he was treated for during service.  
Therefore, additional clinical assessment and medical opinion 
is necessary to adequately address the Veteran's claim of 
entitlement to service connection for headaches.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Accordingly, the Board finds that the Veteran should 
be afforded an additional VA examination in order to 
determine nature and etiology of the Veteran's headaches.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) 
(VA has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his headaches, 
including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his headaches 
are related to his service in the 
military.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report and set forth the reasoning for 
this conclusion.  

2.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to service 
connection for headaches, with 
application of all appropriate laws and 
regulations, and consideration of all 
additional information obtained since 
issuance of the most recent supplemental 
statement of the case, including evidence 
obtained as a result of this remand.  If 
the claim on appeal remain denied, the 
appellant and his representative should 
be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


